Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 1st, 2022 has been entered. Claims 1-13 are currently pending in the application. Applicant’s amendments to the claims have overcome the 112b rejections and the 102 rejection of claim 10 previously set forth in the Non-Final Office action dated April 22nd, 2022. Furthermore, while the applicant’s amendments to the claims have overcome the 102 rejections of claims 1-4, 6, and 8-9 over Takahashi; claims 1-9 are still found to be obvious under 35 U.S.C. 103 over Takahashi under the grounds previously used to reject claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP2011070033A), hereinafter Takahashi.
Regarding claims 1, 5, 6, and 11, Takahashi teaches a method (Synthesis Example 4; Page 14, Para. 4) for preparing a polymer (Resin P-4; Page 14, Para. 4) comprising recurring units derived from a monomer (A) which decomposes to generate an acid upon light exposure (monomer a of P-4; Table 1), recurring units derived from a monomer (B) having an acid labile group (monomer c of P-4; Table 1), and recurring units derived from a monomer (C) having a phenolic hydroxyl group (monomer b of P-4; Table 1), an amount of residual monomer (A) in the polymer being up to 1.0% by weight (Page 3, Para. 7), said method comprising the steps of feeding a monomer solution containing monomer (A), monomer (B), and monomer (C) in a solvent (S) ("1-methoxy-2-propanol") to a reactor and effecting polymerization reaction in the reactor (Page 13, Para. 15), the monomer solution  in the reactor having a monomer concentration of at least 35% by weight (68%, Page 13, Para. 15; 4.23 parts + 7.66 parts + 8.11 parts = 20.00 parts of monomers, 20.00 parts of monomers + 9.33 parts of solvent = 29.33 parts total, 20.00/29.33 = 68.19%). 
Takahashi does not further teach that the solvent used in Synthesis Example 4 is a compound having the instant formula (S-1), rather that it is a compound having the instant formula (S-2) (1-methoxy-2-propanol; Page 13, para. 15). However, Synthesis Example 4 is merely a demonstrative embodiment and is not intended to be limiting (Page 13, Para. 14). Furthermore, Takahashi teaches that, in the capacity of the polymerization solvent (Page 13, Para. 3-9; see Page 10, Para 7), y-butyrolactone (a compound having the instant formula (S-1)) is an alternative to 1-methoxy-2-propanol ("propylene glycol monomethyl ether") (Page 13, Para. 9), and that the alternatives for the polymerization solvent may be used alone or in admixture of 2 or more (Page 10, Para. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solvent of 1-methoxy-2-propanol with an admixture of 1-methoxy-2-propanol and y-butyrolactone as the solvent in Synthesis Example 4 of Takahashi. Takahashi teaches that these compounds are alternatives in the capacity of the solvent which may be used in combination, and that the Example is not intended to be limiting. Thus, one of ordinary skill in the art would expect similar functionality from this substitution, particularly as it would be within the disclosed limitations of the invention of Takahashi.
Regarding claim 2, Takahashi further teaches that monomer (A) (monomer a of P-4; Table 1) has the formula (A-3) of the instant claim.
Regarding claim 3, Takahashi further teaches that monomer (A) (monomer c of P-4; Table 1) has the formula (B-2) of the instant claim.
Regarding claim 4, Takahashi further teaches that monomer (A) (monomer b of P-4; Table 1) has the formula (C-1) of the instant claim.
Regarding claim 7, Takahashi does not teach the amount of monomer (A) remaining in the reaction solution at the end of polymerization reaction, only the amount after the subsequent purification processes (Page 13, Para. 15 and Page 14, Para. 1).  However, the purification process is taught to be a corrective measure taken to obtain an amount of monomer (A) in the final polymer which is as low as possible (Page 3, Para. 7) for the benefit of performance (Page 3, Para. 6). Additionally, it is well known in the art that, from a polymerization, a high yield (and thus a low residual monomer amount) is desired for the economics of production.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention for the amount monomer (A) remaining in the reaction solution of Synthesis Example 4 at the end of the polymerization reaction to be as low as possible, such as 1.5% by weight or less. While Takahashi only measures and teaches the amount of monomer (A) after the purification process, the purification process is taught to be a corrective measure taken to obtain an amount of monomer (A) in the final polymer which is as low as possible for the benefit of performance. Thus, one of ordinary skill would understand that a low-as-possible amount of monomer (A) remaining would be similarly desirable at any point post-polymerization, such as immediately at the end of the polymerization reaction. Furthermore, it would have been obvious to one of ordinary skill to find an optimal or workable range for the condition of "as low as possible" for the amount of monomer (A) immediately at the end of the polymerization reaction, such as 1.5% by weight or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claim 8, Takahashi further teaches a step of feeding an initiator solution (dimethyl 2,2′-azobisisobutyrate; Page 13, Para. 15) to the reactor independently from the monomer solution.
Regarding claim 9, Takahashi further teaches a step of adding the reaction solution to a poor solvent for purification after the polymerization reaction ("reprecipitation"; Page 14, line 3).
Regarding claim 12, Takahashi does not teach that the solvent used in Synthesis Example 4 (as modified above) further contains at least one selected from toluene, benzene, tetrahydrofuran, diethyl ether, dioxane, and methyl ethyl ketone. However, as stated above, Synthesis Example 4 is merely a demonstrative embodiment and is not intended to be limiting (Page 13, Para. 14). Furthermore, Takahashi teaches that, in the capacity of the polymerization solvent (Page 13, Para. 3-9; see Page 10, Para 7), methyl ethyl ketone (“2-butanone”; Page 13, Para. 7) is an alternative to 1-methoxy-2-propanol ("propylene glycol monomethyl ether") and y-butyrolactone (Page 13, Para. 9), and that the alternatives for the polymerization solvent may be used alone or in admixture of 2 or more (Page 10, Para. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included 2-butanone in the polymerization solvent admixture of (as-modified-above) Synthesis Example 4. Takahashi teaches that these compounds (2-butanone, y-butyrolactone, and 1-methoxy-2-propanol) are alternatives in the capacity of the solvent which may be used in combination, and that the Example is not intended to be limiting. Thus, one of ordinary skill in the art would expect similar functionality from this addition, particularly as it would be within the disclosed limitations of the invention of Takahashi.
Regarding claim 13, Takashi does not teach that the poor solvent used in the reprecipitation process of Synthesis Example 4 is water, rather that it is a hexane/ethyl acetate solution (Page 14, line 3). However, Synthesis Example 4 is merely a demonstrative embodiment and is not intended to be limiting (Page 13, Para. 14). Furthermore, Takahashi teaches that, in the capacity of the poor solvent, water is an alternative to hexane and ethyl acetate (Page 3, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have substituted the hexane/ethyl acetate solution with water as the poor solvent in the reprecipitation of Synthesis Example 4 of Takahashi. Takahashi teaches that these compounds are alternatives in the capacity of the poor solvent, and that the Example is not intended to be limiting. Thus, one of ordinary skill in the art would expect similar functionality from this substitution, particularly as it would be within the disclosed limitations of the invention of Takahashi.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP2011070033A), hereinafter Takahashi, in view of Hatakeyama et al. (US 2017/0205709 A1), hereinafter Hatakeyama.
Regarding claim 10, Takahashi teaches a polymer (Resin P; Page 3, Para. 6) comprising recurring units derived from a monomer (A) containing a structure which decomposes to generate an acid upon light exposure  (repeating unit (A); Page 3, Para. 6), recurring units derived from a monomer (B) having an acid labile group (repeating unit (C); Page 6, last paragraph), and recurring units derived from a monomer (C) having a phenolic hydroxyl group (Page 9, Para. 3), and an amount of residual monomer (A) in the polymer being up to 1.0% by weight (Page 3, Para. 6). Takahashi allows for the monomer (A) to have the instant formula (A-2) (see Page 4), but does not teach the specific structure of formula (A-2) nor teach an exemplary monomer (A) having formula (A-2). However, Takahashi dose teach an exemplary monomer (A) having formula (A-3) of the instant claim 2 (monomer a of P-4; Table 1).
Hatakeyama teaches a known polymer ([0024]) comprising recurring units derived from a monomer (A) containing a structure which decomposes to generate an acid upon light exposure ([0028]), recurring units derived from a monomer (B) having an acid labile group ([0024]), and recurring units derived from a monomer (C) having a phenolic hydroxyl group ([0064]). Hatakeyama further teaches that the monomer (A) may have the formula (A-2) of instant claim 10 or the formula (A-3) of the instant claim 2 ([0028]).
It would have been obvious before the effective filing date of the claimed invention to have substituted the exemplary monomer (A) having formula (A-3) of the instant claim 2 (monomer a of P-4; Table 1) of Takahashi with a monomer having the formula (A-2) of the instant claim 10 (formula f2 of Hatakeyama). Hatakeyama establishes these monomers as equivalent alternatives, and such a substitution would be within the imitations of the disclosed invention of Takahashi. Thus, one of ordinary skill in the art would reasonably expect similar results from this substitution.

Response to Arguments
Applicant's arguments filed July 1st, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Takahashi teaches y-butyrolactone as a solvent that can be used (par. [0168]). However, Takahashi does not explicitly disclose an example in which the monomers are polymerized in a solvent represented by the formula (S-1). In addition, Takahashi does not disclose or suggest the inventive effects obtained by using the solvent represented by the formula (S-1). Therefore, Takahashi does not teach or suggest the noted features of amended claim 1, and the noted features would not have been obvious.” 
While the lack of an explicitly disclosed example containing a solvent represented by formula (S-1) does mean that the claimed invention is not anticipated by the Synthesis Examples of Takahashi, the claimed invention is still obvious as described above. Furthermore, applicant’s arguments (”Particularly when the solvent having formula (S-1) is used, monomer (A) may be dissolved in a higher concentration.”) seem to imply a claim of unexpected/superior results of solvents represented by formula (S-1) over solvents represented by formula (S-2), the empirical data of the instant specification does not support such a claim. For this reason, Claims 1-9 remain obvious in view of Takahashi.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737     /DUANE SMITH/                                                 Supervisory Patent Examiner, Art Unit 1737